—In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Kings County (G. Garson, J.), dated August 23, 2000, which, inter alia, denied her motion to vacate the parties’ stipulation of settlement.
Ordered that the order is affirmed, with costs.
The parties were married in 1981 and the plaintiff commenced this action for divorce on November 4, 1998. On June 19, 2000, after long negotiations and the commencement of a trial on the issue of equitable distribution of the marital assets, the parties entered into an oral stipulation of settlement in open court pursuant to which they agreed to the terms of equitable distribution. Both the plaintiff and the defendant were represented by counsel and participated in and agreed to the stipulation on the record. In July 2000, the plaintiff moved to vacate the stipulation of settlement on the ground that it had been fraudulently obtained, and, in the order appealed from, the Supreme Court denied the motion.
There is no evidence of fraud, collusion, mistake, or accident sufficient to relieve the plaintiff from the consequences of a stipulation made in open court (see, Hallock v State of New York, 64 NY2d 224; Matter of Frutiger, 29 NY2d 143, 149-150). Moreover, there is no evidence that the stipulation of settlement was manifestly unfair (see, Doppelt v Doppelt, 215 AD2d 715). Accordingly, the Supreme Court correctly denied the plaintiff’s motion to vacate the stipulation of settlement (see, Richardson v Richardson, 142 AD2d 563).
The plaintiff’s remaining contentions are without merit. Ritter, J. P., Friedmann, Florio and Cozier, JJ., concur.